FILED
                              NOT FOR PUBLICATION                           JAN 04 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 CLAUDIO GODINEZ-MEJIA, a.k.a.                    Nos. 06-75317,
 Claudio Godinez,                                      07-72579

               Petitioner,                        Agency No. A091-954-348

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petitions for Review of Orders of the
                           Board of Immigration Appeals

                             Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        In these consolidated petitions for review, Claudio Godinez-Mejia, a native

and citizen of Mexico, petitions for review of the Board of Immigration Appeals’

(“BIA”) order dismissing his appeal from an immigration judge’s decision denying

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

NHY/Research
his application for cancellation of removal, and the BIA’s order denying his motion

to reopen. In light of intervening caselaw, we grant the petition for review in 06-

75317 and remand, and we dismiss the petition for review in 07-72579.

       After the BIA issued the orders under review, we held in Nicanor-Romero v.

Mukasey, 523 F.3d 992 (9th Cir. 2008), that California Penal Code § 647.6 is not

categorically a crime involving moral turpitude and that a modified categorical

approach is required. 523 F.3d at 1007-08. We therefore grant the petition for

review in 06-75317 and remand for further proceedings consistent with our

decision in Nicanor-Romero.

       In light of our disposition, we do not reach the petition for review in 07-

72579.

       IN 06-75317, PETITION FOR REVIEW GRANTED; REMANDED.

       IN 07-72579, PETITION FOR REVIEW DISMISSED.




NHY/Research                               2                                    07-72579